        Case 1:20-cv-08661-LTS-KNF Document 17 Filed 06/11/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

RICHARD OLMO

        -v-
                                                                      No. 20-CV-8661-LTS-KNF
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the

assigned Magistrate Judge, within two weeks of the date of this order. If the parties consent to

having the Magistrate Judge decide the case, the Magistrate Judge replaces the District Judge,

thereby speeding up the resolution of the case (because only one judge instead of two will be

involved in the case). Any appeal from a Magistrate Judge’s decision following consent is

directly to the United States Court of Appeals for the Second Circuit in the same way that an

appeal from a District Judge’s decision would be taken. By contrast, if the parties do not consent

to having the Magistrate Judge decide the case, the Magistrate Judge will first issue a Report and

Recommendation, and the District Judge will then consider any objections either party has to the

Report and Recommendation before a final judgment is entered, at which point an appeal to the

Second Circuit could be taken.

        If both parties consent to proceed before the Magistrate Judge, counsel for Defendant

must, within two weeks of the date on which the parties confer and consent, file with the

Clerk of Court a fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate

OLMO - CONFER ORDER.DOCX                                   VERSION JUNE 11, 2021                      1
       Case 1:20-cv-08661-LTS-KNF Document 17 Filed 06/11/21 Page 2 of 3




Judge form, a copy of which is attached to this Order (and also available at

https://www.nysd.uscourts.gov/node/754) (the form may be executed and submitted in

counterparts). If the Court approves that form, all further proceedings will then be conducted

before the assigned Magistrate Judge rather than before the undersigned.

       If you do not consent to having the Magistrate Judge decide your case, there will be no

adverse consequences. If either party does not consent to conducting all further proceedings

before the assigned Magistrate Judge, counsel for the Defendant must file a letter, within two

weeks of the date on which the parties confer, advising the Court that the parties do not

consent, but without disclosing the identity of the party or parties who do not consent.



       SO ORDERED.



Dated: New York, New York
       June 11, 2021

                                                            __/s/ Laura Taylor Swain____
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




OLMO - CONFER ORDER.DOCX                         VERSION JUNE 11, 2021                           2
                     Case 1:20-cv-08661-LTS-KNF Document 17 Filed 06/11/21 Page 3 of 3
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge


                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Southern District of New York
                         RICHARD OLMO                                             )
                                 Plaintiff                                        )
                      v.                                                          )     Civil Action No.       20- CV -8661-LTS-KNF
        COMMISSIONER OF SOCIAL SECURITY                                           )
                                Defendant                                         )


             NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                     Signatures of parties or attorneys                       Dates




                                                                      Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and order
the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

             Click or tap here to
Date:
                 enter text.
                                                                                                     District Judge’s signature

                                                                                              Laura Taylor Swain, Chief U.S.D.J.
                                                                                                      Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
